UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6233


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CARLOS RUSSELL VENABLE, a/k/a Dreads, a/k/a Dread Head,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:15-cr-00248-TSE-1)


Submitted: August 12, 2021                                   Decided: September 2, 2021


Before NIEMEYER, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos Russell Venable, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Carlos Russell Venable appeals the district court’s order denying his motion for

compassionate release.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Venable, No. 1:15-cr-00248-TSE-1 (E.D. Va. Jan. 29, 2021). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2